       Case 4:19-cv-08002-HSG Document 47 Filed 01/04/21 Page 1 of 5



     KEKER, VAN NEST & PETERS LLP                      COLLINS COLLINS MUIR+ STEWART
     MICHELLE YBARRA - # 260697                        LLP
 2   mybarra@keker.com                                 EDWARD J. RIFFLE - # 193983
     CHRISTOPHER S. SUN - # 308945                     eriffie@ccmslaw.com
 3   csun@keker.com                                    JASON Y. CHAO - # 250735
     CHRISTINA LEE - # 314339                          jchao@ccmslaw.com
 4   clee@keker.com                                    750 The City Drive Suite 400
     633 Battery Street                                Orange, CA 92868
 5   San Francisco, CA 94111-1809                      Telephone: 714-823-4100
     Telephone:     415 391 5400                       Facsimile: 714-823-410 I
 6   Facsimile:     415 397 7188
                                                       Attorneys for Defendant
 7   Attorneys for Plaintiff                           ART ALGER, INC. (D/B/A PENINSULA
     POWERSECURE, INC.                                 CRANE AND RIGGING)
 8
 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                         OAKLAND DIVISION

12
     POWERSECURE, INC.,                                  Case No. 4: l 9-cv-8002-HSG
13
                    Plaintiff,                           REQUEST FOR DISMJSSAL;
14                                                       ORDER OF DISMISSAL
               V.
15                                                      Dept.:        Courtroom 2, 4th Floor
     ART ALGER, INC. (D/B/A PENINSULA                   Judge:        Haywood S. Gilliam, Jr.
16   CRANE AND RIGGING).                                Date Filed:   December 5, 2019
                                                        Trial Date:   None Set
17                  Defendant.
18

19
20
21
22
23
24

25
26
27
28

                                 REQUEST FOR DISMISSAL; ORDER OF DISMISSAL
                                           Case No. 4: I 9-cv-8002-HSG

     1390616
       Case 4:19-cv-08002-HSG Document 47 Filed 01/04/21 Page 2 of 5



               WHEREAS, Plaintiff PowerSecure, Inc. and Defendant Art Alger, Inc. (d/b/a Peninsula

 2   Crane and Rigging) (collectively, "the Parties") completed a one-day mediation before the

 3   Judicial Arbitration and Mediation Services (JAMS) on August 6, 2020;

 4             WHEREAS, following the mediation, the Parties fully executed a settlement agreement
 5   resolving all claims in the above-captioned action on September 1, 2020 (the "Settlement
 6   Agreement");

 7             WHEREAS. Defendant filed a Conditional Notice of Settlement on August 13, 2020;

 8             WHEREAS, the Parties wish to dismiss this case with prejudice, but wish the Court to

 9   retain jurisdiction to enforce the terms of the Settlement Agreement;
10             NOW, THEREFORE, the Parties hereby stipulate as follows:
11             The Parties request that the Amended Complaint be dismissed with prejudice subject to
12   the following condition: pursuant to California Code of Civil Procedure section 664.6, the Parties
13   request and agree that the Court shall retain jurisdiction over the Parties to enforce the Settlement

14   Agreement until there is full performance of the terms therein.
15                    IT IS SO STIPULATED.

16
17

18
19
20
21
22
23
24
25

26
27
28

                               REQUEST FOR DlSMISSAL; ORDER OF DISMISSAL
                                         Case No. 4: I 9-cv-8002-HSG

     1390616
       Case 4:19-cv-08002-HSG Document 47 Filed 01/04/21 Page 3 of 5



     Dated: September 1, 2020                       KEKER, VAN NEST & PETERS LLP
 2
                                              By:   Isl Christooher Sun
 3
                                                    MICHELLE YBARRA
 4                                                  CHRISTOPHER S. SUN
                                                    CHRISTINA LEE
 5
                                                    Attorneys for Plaintiff
 6                                                  POWERSECURE, INC.

 7
 8   Dated: September 1. 2020                       PLAINTIFF POWERSECURE, INC.

 9
                                             By:    Isl Jim Smith
10                                                  TIM SMITH
                                                    Chief Operating Officer
11                                                  POWERSECURE, INC.
12
13
     Dated:                                         COLLINS COLLINS MUIR + STEW ART
14                                                  LLP
15
16                                            By:
                                                    EDWARD J. RIFFLE
17                                                  JASON Y. CHAO

18                                                  Attorneys for ART ALGER, INC. (D/B/A
                                                    PENINSULA CRANE AND RIGGING)
19
20   Dated: 1z/i1/u2-o                              DEFENDANT ART ALGER, INC.
21
22                                           By:      /� 0-01.l IL_
                                                    KAREN ALGER
23                                                  Owner
                                                    ART ALGER, INC. (D/B/A PENINSULA
24                                                  CRANE AND RIGGING)

25
26
27
28

                          REQUEST FOR DISMISSAL; ORDER OF DISMISSAL
                                    Case No. 4: l 9-cv-8002-HSG

     1390616
       Case 4:19-cv-08002-HSG Document 47 Filed 01/04/21 Page 4 of 5



                                                ATTESTATION
 2             Pursuant to Civil Local Rule 5-1 regarding signatures, I attest that concurrence in the

 3    filing of this document has been obtained from the other signatories.

 4
      Dated: December 21, 2020
 5
 6

 7

 8

 9

IO

11
12

13
14
15

16

17
18
19

20
21
22

23
24
25
26
27

28

                               REQUEST FOR DISMISSAL; ORDER OF DISMISSAL
                                         Case No. 4: I 9-cv-8002-HSG

     1390616
       Case 4:19-cv-08002-HSG Document 47 Filed 01/04/21 Page 5 of 5



                                                    ORDER
 2             The Court, having reviewed the above stipulation of the Parties and being familiar with
 3    the record of this case, dismisses this action with prejudice. However, pursuant to California
 4   Code of Civil Procedure § 664.6 and any other relevant statutory provisions, and the Parties'
 5   above stipulation, the Court retains jurisdiction over the case and over the Parties personally for
 6   such further orders, hearings, and other proceedings as may be necessary and appropriate to
 7   enforce the terms of the Parties' Settlement Agreement.

 8             IT IS SO ORDERED.
 9
10   Dated: 1/4/2021
11
12                                                         HON. HAYWOOD S. GILLIAM. JR.
                                                           United States District Judge
13
14

15
16

17
18
19
20
21
22

23
24
25

26
27

28

                               REQUEST FOR DISMISSAL; ORDER OF DISMISSAL
                                         Case No. 4: I 9-cv-8002-HSG

     1390616
